DETAILED ACTION
Claims 26-45 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent 10,811,826.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving detecting an over voltage condition at the circuit contact and recording the over voltage condition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-28,31,36,38,41 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US Publication 2003/0090309 A1) and in view of Apfel (US Publication 2008/0151457). 
Regarding claim 26, Hunt discloses an integrated circuit [circuit 102] comprising: 
a first set of one or more circuit contacts [Fig. 3, I/O pad] [Fig. 10, circuit contacts or pins 1030][0042] for connecting the integrated circuit to a connector of a host electronic device [0034: if the rate of change of the voltage (dv/dt) at the I/O pad 110 exceeds a predetermined maximum determined by the value of the capacitor 300 (dv/dt&gt;C.times.I.sub.source, where I.sub.source is the second current source 214), the bypass transistor 200 will be activated to shunt the excess current to ground and thereby limit the slew rate at the I/O pad 110.][0036]; 
one or more switching elements for selectively coupling the one or more circuit contacts to a supply rail, wherein the one or more switching elements are configured to activate to couple the one or more circuit contacts to the supply rail in the event of a voltage above a predetermined magnitude applied to at least one of said one or more circuit contacts; and electrical overstress monitor comprising an overvoltage detector [0034: if the rate of change of the voltage (dv/dt) at the I/O pad 110 exceeds a predetermined maximum determined by the value of the capacitor 300 (dv/dt&gt;C.times.I.sub.source, where I.sub.source is the second current source 214), the bypass transistor 200 will be activated to shunt the excess current to ground and thereby limit the slew rate at the I/O pad 110.][0036: a voltage is sensed on the input or I/O pad 110 of the circuit or device 106 to be protected from over-voltage or excess current. In action block 404, the sensed voltage is compared to a predetermined voltage or the reference voltage 114.].
 However, Hunt does not explicitly disclose wherein the overvoltage detector is configured to monitor a voltage at the supply rail to detect a voltage above the predetermined magnitude. Hunt only discloses monitor a voltage at the input or I/O pad 110 to detect a voltage above the predetermined magnitude, not the voltage at the supply rail. 
Apfel specifically discloses wherein the overvoltage detector is configured to monitor a voltage at the supply rail to detect a voltage above the predetermined magnitude [0019: The voltage protection circuitry 108 may monitor a power level of each of the network cables 116, 118, and 120 via the interfaces and may activate to clamp a power level of at the input port of the PSE device 102 at a predetermined voltage limit, when the power level exceeds a predetermined threshold][Figs 1 and 2].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hunt and Apfel together because they both directed to detect the overvoltage condition. Apfel’s disclosing of the voltage protection circuitry 108 may monitor a power level of each of the network cables 116, 118, and 120 to detect when the power level exceeds a predetermined threshold would allow Hunt to increase the integrity for the integrated circuit by expanding the monitoring voltage to the power rail as well. 
Regarding claim 27, Hunt discloses the integrated circuit as claimed in claim 26 wherein each of a plurality of circuit contacts of the first set is connected to a respective overvoltage detector [0042: a plurality of voltage clamp circuits 102 may each be coupled to one of a plurality of 1/O pads or pins 1030 of the I/O circuit 1020.] .
Regarding claim 28, Hunt discloses the integrated circuit as claimed in claim 26 further comprising a voltage clamping circuit for clamping the voltage at the first supply rail in the event of the voltage above said predetermined magnitude, wherein the overvoltage detector is configured to detect activation of the clamping circuit [0034][0042: a plurality of voltage clamp circuits 102 may each be coupled to one of a plurality of 1/O pads or pins 1030 of the I/O circuit 1020.].
Regarding claim 31, Apfel discloses the integrated circuit as claimed in claim 26 wherein the electrical overstress monitor comprises a communication module for communicating with other components of the host device in the event that an electrical overstress event is detected, wherein the communication module is configured to generate an interrupt signal for a processor of the host device [0024-0026 and figure 7, central controller, microcontroller].
Regarding claim 36, Hunt disclose an electronic device [Figs 1-3, 10: electronic system] comprising a first integrated circuit and a first device connector, wherein the first integrated circuit is an integrated circuit as claimed in claim 26 and wherein the first set of circuit contacts of the first integrated circuit is connected to the first device connector [see connection in Figs 1-3, 10: electronic system].
Regarding claim 38, Apfel disclose the electronic device as claimed in claim 37 further comprising a device processor wherein the electrical overstress monitor of the first integrated circuit is configured to send a first control signal to the device processor following detection of an electrical overstress event [0024-0026 and figure 7, central controller, microcontroller].
Regarding claim 41, Hunt discloses the electronic device as claimed in claim 36 wherein the electronic device is at least one of: a portable device; a communications device; a computing device; a mobile telephone; a notebook, laptop or tablet computing device [see connection in Figs 1-3, 10: electronic system].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 29,30,39,40,42-44,32 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US Publication 2003/0090309 A1) and in view of Apfel (US Publication 2008/0151457) and in further view of O’Donnell et al (US Publication 2016/0285255 A1). 

Regarding claim 29, Hunt and Apfel do not disclose wherein the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event.
O’Donnell discloses the integrated circuit wherein the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event [0008: recording information associated with an electrical overstress event.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunt, Apfel and O’Donnell together because they directed to detect the over voltage condition at the pin. O’Donnell’s disclosing of the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event would allow Hunt in view of Apfel to utilize the data to control the voltage condition based on the analysis. 
Regarding claim 30, O’Donnell discloses the integrated circuit as claimed in claim 29 wherein the electrical overstress monitor is further configured to record information regarding the time of occurrence of the electrical overstress event in the memory [0078, 0111, 0145: record time of the overstress event].
Regarding claim 39, O’Donnell discloses the electronic device as claimed in claim 38 wherein, on receipt of the first control signal the device processor is configured to record the occurrence of the electrical overstress event [0008, 0078, 0111, 0145: record time of the overstress event].
Regarding claim 40, O’Donnell discloses the electronic device as claimed in claim 39 wherein the device processor is further configured to record information regarding the time of receipt of the first control signal and/or data relating to the operation of the electronic device before and/or after receipt of the first control signal [0008, 0078, 0111, 0145: record time of the overstress event].
Regarding claim 42, this claim is rejected for the same reasons as set forth in claim 36 and the additional limitation “wherein the electronic device is configured to record the occurrence of a voltage above the predetermined magnitude” is taught by O’Donnell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunt, Apfel and O’Donnell together for the same reasons as set forth in claim 26 and 29 above. 
Regarding claim 43, O’Donnell discloses the electronic device as claimed in claim 42 wherein the electrical overstress monitor comprises a memory for recording the occurrence of the voltage above the predetermined magnitude [0008, 0078, 0111, 0145: record time of the overstress event].
Regarding claim 44, O’Donnell discloses the electronic device as claimed in claim 42 wherein a processor of the device is configured to output and/or display information regarding any occurrence of a voltage above the predetermined magnitude in response to a relevant command [0065, 0065, 0072: reporting the ESD event to trigger].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US Publication 2003/0090309 A1) and in view of Apfel (US Publication 2008/0151457) and in further view of Younger (US Publication 2014/0281626 A1). 
Regarding 32, Hunt and Apfel discloses the integrated circuit as claimed in claim 26 but do not explicitly disclose wherein the integrated circuit has a first circuit contact for receiving power from an always-on power domain of the host device and the electrical overstress monitor is coupled to receive power from said first circuit contact.
Younger discloses the integrated circuit has a first circuit contact for receiving power from an always-on power domain of the host device and the electrical overstress monitor is coupled to receive power from said first circuit contact [Claim 1: system on chip (SOC) integrated circuit comprising a first region having a processing core and a second region electrically isolated from the first region and comprising an always on domain power island with a power control block, the power control block comprising an energy detector coupled to a host input line; a first power supply module adapted to selectively apply power to the first region responsive to a main switch] .
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hunt, Apfel and Younger together because they directed to detect the voltage on the power line. Younger’s disclosing of an always on domain power island with a power control block, the power control block comprising an energy detector coupled to a host input line would allow Hunt in view of Apfel to increase the protection for the circuit by always detecting the voltage condition at the power rail or port, thus the switch can be activate as quickly to protect the circuit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 34,35,37 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US Publication 2003/0090309 A1) and in view of Apfel (US Publication 2008/0151457) and in further view of Graves et al (US Publication 2009/0116158 A1) 
Regarding claim 34, Hunt and Apfel disclose the integrated circuit as claimed in claim 26 but they do not disclose wherein at least one of the first set of circuit contacts is a circuit contact for transfer of analogue audio signals to and/or from the integrated circuit.
However, Graves discloses at least one of the first set of circuit contacts is a circuit contact [device input 120] for transfer of analogue audio signals to and/or from the integrated circuit [Figs 1-3 and claim 23: wherein the device input and the device component comprise at least one of an audio line input coupled to an audio component or a video line input coupled to a video component] [0011-0013].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hunt, Apfel and Graves together because they directed to detect the voltage on the power line. Graves’s disclosing of at least one of the first set of circuit contacts is a circuit contact [device input 120] for transfer of analogue audio signals to and/or from the integrated circuit would allow Hunt in view of Apfel to protect the audio port and the audio device from damaging by applying the over voltage detection steps into the audio device. 
Regarding claim 35, Graves disclose the integrated circuit as claimed in claim 26 wherein the integrated circuit is a codec circuit or a USB interface control circuit [0057].
Regarding claim 37, Graves discloses the electronic device as claimed in claim 36 wherein the first device connector is a jack socket or a USB receptacle [0057].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US Publication 2003/0090309 A1) and in view of Graves et al (US Publication 2009/0116158 A1) in further view of O’Donnell et al (US Publication 2016/0285255 A1).
Regarding claim 45, Hunt discloses a mobile phone comprising: 
a circuit contact [Fig. 3, I/O pad] [Fig. 10, circuit contacts or pins 1030][0042]; 
one or more switching elements for selecting coupling the circuit contact to a supply rail of the mobile phone, wherein the one or more switching elements are configured to activate to couple the circuit contact to the supply rail in the event of a voltage above a predetermined magnitude applied to the circuit contact; and an overvoltage monitor, the overvoltage monitor comprising an overvoltage detector [0034: if the rate of change of the voltage (dv/dt) at the I/O pad 110 exceeds a predetermined maximum determined by the value of the capacitor 300 (dv/dt&gt;C.times.I.sub.source, where I.sub.source is the second current source 214), the bypass transistor 200 will be activated to shunt the excess current to ground and thereby limit the slew rate at the I/O pad 110.], 
However, Hunt does not disclose wherein the overvoltage detector is configured to monitor a voltage at the supply rail for detecting and recording an overvoltage applied to the audio contact of the socket. Additionally, Hunt does not disclose the circuit contact is the audio contact as claimed above. 
Graves specifically discloses wherein the overvoltage detector is configured to monitor a voltage at the supply rail for detecting overvoltage applied to the audio contact of the socket. Additionally, Graves discloses the circuit contact is the audio contact as claimed above [0012: over-voltage condition associated with the device input(s) 120 …  the device input(s) 120 may be line input(s) 120 configured to couple external audio and/or video accessories, components, etc., to the respective audio and/or video internal components/circuitry 130] [Figs 1-3 and claim 23: wherein the device input and the device component comprise at least one of an audio line input coupled to an audio component or a video line input coupled to a video component] [0011-0013].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hunt and Graves together because they directed to detect the voltage on the power line. Graves’s disclosing of wherein the overvoltage detector is configured to monitor a voltage at the supply rail for detecting overvoltage applied to the audio contact of the socket would allow Hunt to protect the audio port and the audio device from damaging by applying the over voltage detection steps into the audio device. 
Hunt and Graves do not disclose recording an overvoltage applied to the audio contact of the socket.
O’Donnell discloses recording an overvoltage applied to the circuit contact [0008: recording information associated with an electrical overstress event.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunt, Graves and O’Donnell together because they directed to detect the over voltage condition at the pin. O’Donnell’s disclosing of the electrical overstress monitor comprises a memory for recording the occurrence of an electrical overstress event would allow Hunt in view of Graves to utilize the data to control the voltage condition based on the analysis. 
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments filed on 09/20/2022 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187